Citation Nr: 0610713	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-44619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a left ankle condition.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
February 1991 to October 1991, December 1991 to April 1992, 
July 12, 1996 to July 24, 1996, and August 10, 1996 to 
August 24, 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for a left ankle condition and an increased rating for a 
right ankle disability.  

In December 2005, the veteran testified before the 
undersigned Acting Veterans Law Judge (VLJ) at a 
videoconference hearing.  A transcript of that hearing is of 
record in the claims folder.  At the time of the hearing, the 
veteran withdrew a claim for entitlement to an increased 
rating for a right ankle disability.  See 38 C.F.R. § 20.204 
(2005).  The veteran's withdrawal of an appeal is in writing 
when his hearing transcript is reduced to writing.  See 
Tomlin v. Brown, 5 Vet. App. 355 (1993).  Therefore, that 
issue is no longer before the Board and is not reflected on 
the title page.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.  

2.  The veteran sustained an injury to the left ankle in 
service, which was acute and transitory, resolving without 
apparent residual disability.  

3.  The weight of the evidence does not link a residual 
disability due to a left ankle injury to the veteran's 
ACDUTRA service.  


CONCLUSION OF LAW

Residuals of a left ankle injury are not due to or aggravated 
by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.6, 3.7, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

With respect to VA's duty to notify, the RO sent letters to 
the appellant in May 2003 and May 2004, which asked him to 
submit certain information, and informed him of the 
responsibilities of the claimant and VA concerning obtaining 
evidence to substantiate his claim.  In accordance with the 
requirements of the VCAA, the letters informed the appellant 
what evidence and information VA would be obtaining, and 
essentially asked the appellant to send to VA any information 
he had to process the claim.  The letters also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  VA informed the appellant what he 
needed to show for service connection.  In view of this, the 
Board finds that the Department's duty to notify has been 
fully satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in the 
instant claim, and proper subsequent VA process was also 
performed.  The Board concludes that to proceed to a decision 
on the merits would not be prejudicial to the appellant in 
this instance.  

The Board notes that the Pelegrini II Court explicitly stated 
that, notwithstanding the requirement that a valid VCAA 
notice be provided before the AOJ decision: "[W]e do not hold 
that . . . [a] case in which pre-AOJ-adjudication notice was 
not provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
." The Board interprets the Pelegrini II decision and 
discussion therein to mean that the intent and purpose of the 
law are to provide a full VCAA notice before the initial AOJ 
decision to ensure full and fair development of the case and 
to provide a claimant ample time to substantiate the claim.  
However, the Court recognized that a case-by-case evaluation 
might be warranted.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above.  The record is not incomplete 
due to VA action or inaction with respect to VCAA 
notification.

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant, and examination reports are in the file.  He 
has not identified any additional evidence pertinent to his 
claim not already of record, or attempted to be located, or 
requested by VA.  A medical opinion was sought and provided 
by VA.  In February 2006, he submitted an additional private 
medical statement with RO waiver in support of his claim.  
There are no known additional records to obtain.  He was 
offered the opportunity to testify at a videoconference Board 
hearing and did so, before the undersigned Acting VLJ.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  As previously stated, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In this regard, the Board concludes that since 
the preponderance of the evidence is against the claim for 
service connection, any question as to the appropriate 
disability rating or effective date to be assigned is moot.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with his case.  


II. Service Connection

The veteran and his representative assert, in essence, that 
service connection is warranted for residuals of a left ankle 
injury as a result of his ACDUTRA service.  The veteran 
maintains that while in basic training, he sustained a third 
degree sprain when he attempted to jump over a barrier and 
twisted his ankle.  He asserts that he has continued to have 
left ankle pain since that time.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   

Service medical records show that in July 1991, during basic 
training, while running, the veteran jumped and landed, 
twisting his left ankle.  He stated that he heard a pop.  
There was swelling of the left ankle with no obvious 
deformity.  The x-ray of the left ankle was negative.  The 
diagnosis was left ankle sprain.  From August through 
September 1991, he was seen for follow up of the left ankle 
sprain.  He was treated with Motrin and by September 1991, he 
had full range of motion.  It was noted at that time, that he 
had resolving grade II ankle strain.  He was to do physical 
training at his own pace and stamina for three weeks.  It was 
also noted that he was to buy an ankle support for stability.  
He was told to return to the clinic if needed.  

After service, the veteran underwent VA examination in 
December 1994.  At that time, he made right ankle complaints 
only.  He did not address any complaints of his left ankle.  
In June 1995, he underwent a Reserve physical.  No findings, 
treatment, or diagnosis related to the left ankle was noted.  
Clinical evaluation of his lower extremities proved normal.  
In his May 1998 VA examination, no mention was made of his 
left ankle.  In January 1999, a VA x-ray was performed on the 
left ankle to rule out fracture.  The ankle was normal.  

The first evidence of left ankle complaints was in May 2003, 
several years after service.  At that time, he was seen by VA 
on an outpatient treatment basis and indicated the onset of 
new left ankle pain and swelling, with difficulty standing 
and walking.  The assessment was left ankle swelling and pain 
due to an old trauma sustained during military service.  The 
plan was to use an ace bandage on the ankle, cold compresses, 
and avoid standing on his feet for extended periods of time.  
In December 2003, VA outpatient treatment record showed 
complaints of right knee and right ankle pain, which moved to 
his left ankle.  Swelling was noted in the ankles below the 
external malleolus, bilaterally.  Assessment was bilateral 
degenerative joint disease of the ankles.  

In December 2003, the veteran testified at a RO hearing.  He 
indicated that both of his ankles suffered from a similar 
problem.  He also testified that he was seen for his left 
ankle every six months by his primary care doctor.  

In September 2004, the veteran underwent a VA examination of 
his left ankle.  He related the history of the injury to his 
left ankle while in service.  He indicated that currently, he 
had problems with his ankle approximately four to five times 
a month.  He related that he was being seen by a podiatrist 
for falling arches and pronation.  He also stated that his 
right ankle was worse than his left ankle.  He stated that he 
used orthotics and boots to stabilize his ankles.  Physical 
examination revealed no edema or effusion of the lower 
extremities.  Bilateral ankle dorsiflexion was 0 to 
20 degrees, with plantar flexion of 0 to 45 degrees.  No 
sensory deficits were found in either extremity.  Gait was 
normal and there was no limp.  The pertinent diagnosis was 
chronic left ankle sprain without objective findings.  The 
examiner gave an opinion relating that the veteran sustained 
a left ankle sprain in 1991, while in the military, with no 
complaints until 2003.  The veteran's current ankle condition 
was not seen on the day of examination.  There were no 
sensory deficits, no loss of range of motion, and no edema or 
effusion.  The examiner indicated that it was his opinion 
that the veteran's left ankle condition was less than likely 
the result of his injury sustained in 1991.  

The veteran testified at a videoconference hearing before the 
undersigned Acting VLJ in December 2005.  The veteran 
indicated that he sustained a severe ankle sprain with soft 
tissue damage while in service.  He related that he underwent 
a Reserve examination and did not complain of his left ankle 
condition at that time as he was trying to stay in the 
Reserves.  He testified that the ankle condition was ongoing 
and he had not had any additional injury to the left ankle 
since service.  He claimed that the left ankle discomfort was 
an almost daily occurrence.  He also testified that no doctor 
had attributed the left ankle condition to service.  

In February 2006, a December 2005 medical statement was 
received by VA from Donald B. McDonah, MD.  The veteran 
submitted an RO waiver of consideration of the medical 
statement.  The statement indicated, in pertinent part, that 
he had known the veteran for more than 10 years and he had 
complained of left ankle pain that he reported were due to a 
military injury.  Dr. McDonah related that the veteran had 
been able to function with the left ankle pain, but pain and 
immobility had limited him at times.  

After a thorough review of the record, the veteran's claim 
for service connection for a left ankle condition must fail.  
Although the veteran's service medical records do show that 
he sustained a third degree ankle sprain during ACDUTRA, the 
evidence is also clear that the ankle sprain was acute and 
transitory and resolved without residual disability.  To that 
end, he was treated from July to September 1991, and no 
complaints regarding his left ankle were made again until 
2003, many years after service.  

The veteran has testified that he did not want to complain of 
his left ankle problems when undergoing Reserve physical in 
1995, as he wanted to remain in service.  At no time did he 
make left ankle complaints while in the Reserves or 
thereafter, until 2003.  

The veteran did undergo VA examination in September 2004, and 
at that time the examiner indicated in pertinent part that he 
could not attribute the veteran's left ankle complaints to 
the ankle sprain he sustained in 1991.  The veteran himself 
testified at videoconference hearing in December 2005 that no 
doctor had attributed his left ankle complaints to his 
service.  

The veteran did provide a medical statement from his private 
physician on behalf of his claim in February 2006.  This 
doctor specifically stated that it was the veteran who 
reported his left ankle complaints were related to service.  
Only the veteran's reported history and complaints have 
attributed any present left ankle complaints to the inservice 
incident.  The veteran's statements, while acknowledged by 
the Board, lack probative value, as he has not shown, nor 
claimed, that he possesses the medical expertise that is 
required to render a competent opinion as to actual diagnoses 
and/or medical causation.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
There is no evidence showing, or suggesting, that the veteran 
possesses the specialized knowledge needed to render 
diagnoses and express competent etiology opinions.  

Accordingly, the Board finds that it is not shown that the 
veteran's present left ankle complaints were incurred in or 
aggravated by one single incident in service.  As such, the 
benefit of the doubt doctrine of 38 U.S.C.A. § 5107(b) is not 
for application in this case and the veteran's claim for 
service connection for a left ankle condition must be denied.


ORDER

Service connection for a left ankle condition is denied.  




____________________________________________
JOHN PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


